DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 02/24/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 21 (similarly, claims 26, 31 and 36) is amended to include, “wherein the granularity of the common offset is based on a number of terminal devices scheduled for downlink data”, the scope of which has been changed by the newly amended features. 
Since the amended features of claims 21, 26, 31 and 36 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objections to Claims, Applicant’s arguments filed 02/24/2022 have been fully considered in view of the amendments and are persuasive. However, the amendments will NOT be entered as set forth above,  

With regard to the 103 rejections, Applicant’s arguments filed 02/24/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

Regarding the above newly amended features in claim 1, "wherein the granularity of the common offset is based on a number of terminal devices scheduled for downlink data”, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Chin et al (US Publication No. 2012/0020332) discloses, the number of idle periods in a given time period (slot) associated with the claimed granularity of offsets and maintaining state variables for updating the number of UEs in each offset (idle period) [see, FIGS. 7-8; ¶0047-0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469